Title: To Benjamin Franklin from Winchcombe Henry Hartley, 24 May 1782
From: Hartley, Winchcombe Henry
To: Franklin, Benjamin


Dear Sir
Soho Square May 24th. 1782
It is with the greatest pleasure I take up my pen to acknowledge your remembrance of me in yours to my Brother and to thank you for those expressions of regard which I can assure you are mutual. My brother has desired me to copy some letters and papers by way of sending you Duplicates. I am particularly happy at the employment because the greatest object of my Parliamentary life has been to cooperate with him in his endeavours to put a period to this destructive War & forward the blessed work of peace.
I hope to see him again in that situation where he can so well serve his Country with credit to himself, and while I have the honor of being in Parliament, my attention will be continued to promote the effects which will naturally flow from those principles of freedom and Philanthropy you have both so much supported. While I copy his words my own feelings & judgement are truly in union, and I have but to add the most ardent wish that peace and happiness may crown the honest endeavours towards so desirable an end.
I am Dear sir with the greatest respect and esteem Yours sincerely
W. H. Hartley
Dr. Franklin
